Magie, J.,
expressed his views as follows:
I vote to affirm the decree below upon a general concurrence with the conclusions reached by the learned vice-chancellor who-heard the cause.
But I am not willing to be considered as concurring in all the-views expressed in the opinion below.
In the first place, while I assent to the construction of section 2 of the act of March 9th, 1877 (Rev. Sup. p. 128), which makes-its provisions apply to cases of condemnation of lands generally, and not alone to condemnations which are the subject of the provisions in section 1 of that act, I desire not to pronounce on the-propriety of the practice adopted in the proceeding which has-given rise to this litigation.
My present view is, that an order directing the payment into the court of chancery of an award, under section 2, ought not to be made ex parte, but only after an opportunity has been given,, by rule to show cause or otherwise, to the person named in the award, to be heard on the question whether the facts justify such< an order.
But that question does not call for decision. The act confers-jurisdiction to make such an order. It cannot be attacked collaterally because prematurely or irregularly made. Relief in-that respect could be obtained only by an appeal from the order..
In the second place, I am not prepared to pronounce upon the-validity of the resolutions of the council of the city of Bayonne,, in the absence of that municipality as a party to this cause.
In my judgment, the case does not call for such an adjudication. By the terms of the resolution Packard did not become a contractor obligated to the city to grade Twenty-eighth street and build"the draw-bridge mentioned therein. At the most he became a licensee, permitted to do that work if he desired- He-was equally at liberty to refrain from doing it.
*293Under those circumstances, the question presented did not necessarily involve the rights of the city. Packard’s property had been condemned for respondent’s use, and a jury had awarded a large sum for compensation, upon a scheme of condemnation which carried a solid filling across his proposed canal. It was proper to restrain him from volunteering to do work the effect of which would have been to deprive respondent of rights which it had acquired against him, and for which he had been paid by the payment of the award into court.
But I must express a decided dissent, in which I believe I am joined by my associates, from the expressions of the opinion below respecting the city of Bayonne and its officers. They were not before the court, and the opinion in that respect was uncalled for. There is nothing in the case to justify any animadversion upon their conduct. A fair inference may be drawn from the circumstances that the city authorities deemed the projected enterprise of Packard of great importance to the municipality, and upon that inference the license to Packard was a natural result. The license may not have been properly conferred, but there is nothing to justify a charge that it was not given, or attempted to be given, in good faith.